Under the provisions of article XVIII, section 2, of the Constitution of the State of New York, the power of eminent domain may not be granted to a private corporation unless it is "regulated by law as to rents, profits, dividends and disposition of [its] property or franchises". A corporation which can if it chooses free itself from regulations imposed upon it by law or can transfer its property to a corporation which is not regulated does not fall within the class of corporations to which the power to take private property may be granted. Nor may the power of eminent domain be granted to a city or public corporation for the purpose of taking private property to be transferred to and held thereafter by a private corporation to which the power of eminent domain could not be granted directly. *Page 333 
The order should be reversed.
LOUGHRAN, CONWAY and DESMOND, JJ., concur with LEWIS, J.; LEHMAN, Ch. J., dissents, in opinion in which RIPPEY, J., concurs; THACHER, J., taking no part.
Order affirmed.